On Rehearing.
[Department Two. May 31, 1923.]
Tolman, J.
— An opinion was filed in this case on May 3, 1923. Thereafter respondent filed a petition for a rehearing, and with it a stipulation from which it appears that, at the time the cause was considered here, the statement of facts, as certified by the trial judge was not on file in this court, but that, through error, a proposed statement of facts with the original exhibits attached had been sent up and considered by this court.
The stipulation is to the effect that the rehearing may .be granted and the case be again considered and decided by this court upon the properly certified statement of facts now on file here, without further argument unless desired by the court.
In compliance with the terms of the stipulation, and with an earnest desire to arrive at the truth, we have disregarded the abstract, and have studied the statement of facts which has been supplied, but unfortunately still feel that the full history of the transaction involved has not been disclosed by either side. With the full light of all of the evidence, we see little to be changed in the former opinion, and even that little is not vital or particularly material. However, we will say that, instead of the contract being taken to the home of Clara Hull for her signature, it now appears that she went to the office of the dealer who sold the truck and there signed the contract. Instead of there being testimony of one witness that Mrs. Hull pointed out the truck as belonging to her, four different wit*509nesses each, testified to a conversation had with Mrs. Hull, no one else being present so far as appears, in which she is said to have used language indicating that she had or claimed title to the truck. The testimony of the employees of the dealer to the effect that the appellant’s wife made most, if not all, of the deferred payments, and that Clara Hull, when informed that the payments were in arrears, denied any interest in the truck and stated that she had paid no part and would pay no part of the purchase price, seems clearer and stronger by the last official version. The testimony as to money having been seen to pass between Clara Hull and the appellant is perhaps more amplified, but its vagueness is increased by the amplification.
Our final view is that the employees of the dealer were disinterested witnesses, their evidence in the main is uncontradicted, they apparently had nothing to conceal, and their testimony, coupled with the other established facts, as detailed in our former opinion, warrant the conclusion there reached.
The previous order of reversal with directions to dismiss will not be disturbed.
Main, C. J., Bridges, and Pemberton, JJ., concur.